
	
		I
		112th CONGRESS
		1st Session
		H. R. 819
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Moran introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit Members of Congress and the President from
		  receiving pay during Government shutdowns.
	
	
		1.Short titleThis Act may be cited as the
			 Government Shutdown Fairness
			 Act.
		2.Prohibition on pay
			 during Government shutdownMembers of Congress and the President shall
			 not receive basic pay for any period in which—
			(1)there is more than
			 a 24-hour lapse in appropriations for any Federal agency or department as a
			 result of a failure to enact a regular appropriations bill or continuing
			 resolution; or
			(2)the Federal
			 Government is unable to make payments or meet obligations because the public
			 debt limit under section 3101 of title 31, United States Code, has been
			 reached.
			
